DETAILED ACTION
Status of the Claims
Receipt and entry of Applicants' reply filed on August 8, 2021 is acknowledged.  Claims 1, 4, and 6 are amended, Claims 2-3 and 5 are canceled.  Thus, Claims 1, 4, and 6 are pending and are further examined on the merits in the U.S. National stage application. 

Response to Arguments
Applicants have incorporated the limitations of previously allowed subject matter of dependent Claim 3 along with intermediate dependent Claim 2 into independent Claim 1 (see paragraphs #5 and #6 in the Non-Final Rejection having notification date of May 25, 2021).  Thus, the former rejection of independent Claim 1 based on ADACHI (US5993169) under 35 U.S.C. 102 is withdrawn.  

Allowable Subject Matter
Claims 1, 4, and 6 are pending and allowed.

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US2019/0017588 (Kawai who is one of the inventors on the instant application is also one of the inventors on US2019/0017588) shows elements and features of the state of the art after the filing date of Applicants’ disclosure.   
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746	
Wednesday August 25, 2021

/Mary Davis/Primary Examiner, Art Unit 3746